Case 1:21-cv-01808-DDD Document 7 Filed 07/02/21 USDC Colorado Page 1 of 6

                                                                                    EXHIBIT A


 DISTRICT COURT, COUNTY OF FREMONT,
 COLORADO
 Fremont Combined Court                                         DATE FILED: June 1, 2021 8:46 AM
 136 Justice Center Road                                        FILING ID: 24B20684231 CE
                                                                CASE NUMBER: 2021CV30037
 Canon City, CO 81212
 REBECCA JANEZICH,                                             • COURT USE ONLY•
 Plaintiff,

 vs.                                                        CASE NUMBER:

 WALMART INC.                                               DIVISION:
 Defendant.
 Attorney for Plaintiff:
 Joshua Robnett, Esq., #45734
 EARL & EARL, PLLC
 1259 Lake Plaza Drive, Suite 230
 Colorado Springs, CO 80906
 Phone: (719) 900-2500 Fax: (719) 269-8832

                                         COMPLAINT

       The Plaintiff, Rebecca Janezich, by and through her attorneys, the Law Firm of Earl &
Earl, PLLC, and for her claims against Defendant, Walmart Inc., allege as follows :

                                VENUE AND JURISDICTION

1.     The Plaintiff, Rebecca Janezich, is a resident of Fremont County, Colorado.

2.     The Defendant, Walmart Inc. ("Wal-Mart"), is and was at all times relevant hereto a
       corporation organized under the laws of the State of Delaware with its principal office in
       the State of Arkansas and is and was at all times relevant hereto doing business in
       Fremont County, State of Colorado, at that real property known as Wal-Mart Supercenter
       Store #1019, 3105 East U.S. Highway 50, Canon City, Colorado 81212 ("the Property").

3.     The incident that is the basis of this action occurred at the Wal-Mart Supercenter Store
       #1019 in Canon City, Fremont County, Colorado.

4.     Defendant Walmart Inc.'s registered agent is CT Corporation System, 7700 East
       Arapahoe Road, Ste. 220, Centennial, CO 80112-1268

5.     Venue in Fremont County, Colorado is appropriate pursuant to C.R.C.P. 98(c)(5).

                                 GENERAL ALLEGATIONS

6.     Paragraphs 1 through 5 are incorporated by this reference as if fully set forth herein.
Case 1:21-cv-01808-DDD Document 7 Filed 07/02/21 USDC Colorado Page 2 of 6




7.    Plaintiff was a customer of the Wal-Mart Supercenter Store #1019 in Canon City,
      Colorado on or around June 22, 2019.

8.    At the time of the incident, Plaintiff was an invitee as that term is defined by Section 13-
      21-115(5), C.R.S, Colorado Premises Liability Act (CPLA).

9.    Upon information and belief, Defendant Wal-Mart is and was at times relevant hereto in
      possession of the Property and/or was legally responsible for the condition of the Property
      or for activities conducted or circumstances existing on the Property, and was at times
      relevant hereto a "landowner," as defined by the CPLA, §13-21-115(1), C.R.S.

10.   As a landowner under the PLA, Wal-Mart owed a non-delegable duty of reasonable care
      to its business invitees.

11.   At all times material hereto, Wal-Mart was responsible for maintaining the surface areas
      of its store that were open to the public in a reasonably safe condition so that customers
      would not be injured due to, among other things, the presence of liquids on the floor
      and/or damaged flooring.

12.   On or around June 22, 2019, Plaintiff and her daughter paid for their purchases and were
      in the process of leaving Defendant's store.

13.   The floor mat in front of the exit and inside the store was saturated with water, and the
      concrete floor between the mat and the exit was exposed, damaged, and wet.

14.   Plaintiffs shoes became wet as she walked across the mat. When Plaintiff stepped onto
      the concrete floor, she immediately slipped as a result of the uncovered, wet, and
      damaged floor.

15.   As Plaintiff fell, she struck her shoulder and head against the door and then struck her
      head and knee on the floor.

16.   The condition of the floor constituted a dangerous condition, activity, and circumstance
      existing on the Defendant's property about which the Defendant and its employees
      actually knew, or, as a business and persons using reasonable care, should have known.

17.   Defendant had a duty to protect customers from dangers on its property.

18.   Defendant had a duty to regularly inspect its premises for dangerous conditions.

19.   Before the Plaintiff fell, there were no signs, cones, or notices in place to warn customers
      that the floor was wet.

20.   Defendant failed to take any steps to protect the public from the liquid on the mat and
      floor.
Case 1:21-cv-01808-DDD Document 7 Filed 07/02/21 USDC Colorado Page 3 of 6




21.   Plaintiffs fall was caused by the Defendant's failure to use reasonable care to protect
      against the dangerous condition on its property.

22.   As a result of the fall, Plaintiff has suffered injuries to her right and left shoulder, head,
      and back. Although she is still in the process of receiving medical treatment, her
      diagnosed injuries to date include traumatic right rotator cuff tear, right shoulder
      impingement syndrome, and pain/radiculopathy into right hand (complete tears of the
      supraspinatus and infraspinatus tendons as described with muscular atrophy requiring
      right shoulder arthroscopy, rotator cuff repair of supraspinatus and infraspinatus tendons,
      superior capsular reconstruction, biceps tenodesis, and subacromial decompression);
      bilateral arm and leg radiculopathy; cervicalgia and migraine headaches with nausea;
      lumbar and thoracic spine pain; and sleep issues. Plaintiff is currently in the process of
      having her left shoulder and back diagnosed and treated. Her doctors have stated that she
      may also require left shoulder surgery.

23.   That as a direct and proximate result of Defendants' failure to use reasonable care to
      protect against the danger on the property, Plaintiff has incurred medical expenses and
      will continue to incur medical expenses in the future. Although her medical charges are
      expected to increase as treatment continues, Plaintiffs medical charges as of 04/21/21 are
      $91,992.49.

24.   That as a direct and proximate result of Defendant's failure to use reasonable care to
      protect against the danger on the property, Plaintiff has lost income and other economic
      damages and suffered an impairment to her earning capacity.

25.   That as a direct and proximate result of Defendant's failure to use reasonable care to
      protect against the danger on the property, Plaintiff has suffered non-economic damages
      including physical and mental pain, suffering, physical impairment and impairment to the
      quality of her life.

26.   As a direct and proximate result of Defendant's actions and failure to use reasonable care
      to protect against the danger on the property, the Plaintiff suffered the injuries, damages,
      and losses alleged herein.

                                FIRST CLAIM FOR RELIEF
                                    (Premises Liability)

27.   Paragraphs 1 through 26 are incorporated by this reference as if fully set forth herein.

28.   Wal-Mart expressly and impliedly represented that patrons of its store(s) were invited,
      expected, and intended to enter and remain on its premises. Plaintiff entered the
      Defendant's store to transact business in which both parties were mutually interested. As
      such, Plaintiff was an invitee as that term is defined by Section 13-21-115(5), C.R.S.
Case 1:21-cv-01808-DDD Document 7 Filed 07/02/21 USDC Colorado Page 4 of 6




29.   Upon information and belief, Defendant Wal-Mart is and was at times relevant hereto in
      possession of the Property and/or was legally responsible for the condition of the Property
      or for activities conducted or circumstances existing on the Property, and was at times
      relevant hereto a "landowner," as defined by the CPLA, §13-21-115(1), C.R.S.

30.   As a landowner under the PLA, Wal-Mart owed a non-delegable duty of reasonable care
      to its business invitees.

31.   Defendant Wal-Martwas responsible for providing a safe environment for the benefit of
      all legitimate entrants to its premises.

32.   The Plaintiff suffered injuries, damages, and losses.

33.   The Plaintiffs injuries, damages, and losses were the result of Defendant's unreasonable
      failure to exercise reasonable care to protect against dangers on its property of which it
      actually knew or should have known.

34.   Plaintiffs injuries, damages, and losses occurred on Defendant's property by reason of
      the dangerous activities and unreasonably dangerous conditions on its property.

35.   Defendant Wal-Mart unreasonably failed its duty to warn the Plaintiff of the danger.

36.   Defendant Wal-Mart failed its duty to protect store patrons from the danger of falling
      injuries by failing to mark the area with warning signs.

37.   Defendant Wal-Mart failed its duty to protect store patrons from the danger of falling
      injuries by failing to repair the damaged floor.

38.   Defendant Wal-Mart failed its duty to protect store patrons from the danger of falling
      injuries by failing to inspect its floors and ensure its floors were clear of slipping hazards.

39.   Defendant Wal-Mart failed its duty to protect store patrons from the danger of falling
      injuries by failing to institute, maintain, and/or follow policies and procedures that
      prevent slipping hazards.

40.   Defendant knew or should have known about an unreasonable danger on its property.

41.   Defendant failed to use reasonable care to protect patrons against the danger on its
      property.

42.   Defendant is directly liable for its failure to use reasonable care to protect against the
      danger on its property and vicariously liable for the negligent actions of its employees
      and/or agents.

43.   As a direct and proximate result of Defendant's failures, Defendant caused the Plaintiffs
      injuries, damages, and losses alleged herein.
Case 1:21-cv-01808-DDD Document 7 Filed 07/02/21 USDC Colorado Page 5 of 6




                               SECOND CLAIM FOR RELIEF
                                      (Negligence)

44.    Paragraphs 1 through 43 are incorporated by this reference as if fully set forth herein.

45.    Defendant owed a duty ofreasonable care to carry out its business activities in such a
       manner so as not to endanger the public safety.

46.    Defendant Wal-Mart negligently failed its duty to warn the Plaintiff of the danger.

47.    Defendant negligently failed its duty to protect store patrons from the danger of falling
       injuries by failing to mark the area with warning signs.

48.    Defendant Wal-Mart negligently failed its duty to protect store patrons from the danger of
       falling injuries by failing to repair the damaged floor.

49.    Defendant Wal-Mart negligently failed its duty to protect store patrons from the danger of
       falling injuries by failing to inspect and ensure its floors were clear of slipping hazards.

50.    Defendant Wal-Mart negligently failed its duty to protect store patrons from the danger of
       falling injuries by failing to institute, maintain, and/or follow policies and procedures that
       prevent slipping hazards.

51.    Defendant's negligence was a direct and proximate cause of the Plaintiffs injuries,
       damages, and losses.

52.    Defendant is directly liable for its negligent failure to use reasonable care to protect
       against the danger on its property and vicariously liable for the negligent actions of its
       employees and/or agents.

WHEREFORE, Plaintiff prays for judgment against the Defendant as follows:

A.     For economic damages in an amount to be proved at trial;
A.     For non-economic damages in an amount to be proved at trial;
B.     For physical impairment and disfigurement damages in an amount to be proved at trial;
C.     For costs and pre/post judgment interest as provided by law.
D.     Any such other relief that the Court deems just and proper.

              Respectfully submitted this 28th day of May, 2021.


                                      EARL & EARL, PLLC

                                      SI Joshua Robnett
Case 1:21-cv-01808-DDD Document 7 Filed 07/02/21 USDC Colorado Page 6 of 6




                            Joshua Robnett, #45734
                            Attorney for the Plaintiff


Plaintiffs address:
1236 S. 10th Street
Canon City, CO 81212
